UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4673



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN RAUDEL MARTINEZ-FLORES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-205)


Submitted:   December 16, 2005            Decided:   January 25, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Juan Raudel Martinez-Flores appeals the district court’s

sentence of twenty-four months’ imprisonment entered pursuant to

his guilty plea for possession of a firearm by an illegal alien in

violation of 18 U.S.C. § 922(g)(5) (2000), and possession of a

fraudulent alien registration card in violation of 18 U.S.C.

§ 1546(a) (2000).       Martinez-Flores’ attorney has filed a brief in

accordance    with     Anders   v.   California,   386    U.S.   738   (1967),

certifying    there     are   no   meritorious   issues   for    appeal,   but

questioning     the    reasonableness    of   Martinez-Flores’     sentence.

Martinez-Flores has been notified of his right to file a pro se

supplemental brief but has not done so. Finding no reversible

error, we affirm.

          After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.             See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).             However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).   Id.         As stated in Hughes, this court will affirm a

post-Booker sentence if it is both reasonable and within the

statutorily prescribed range.         Id. at 546-47.




                                     - 2 -
           Martinez-Flores claims that the district court misapplied

the sentencing guidelines and that his sentence was too harsh. The

district   court   correctly   applied   the   advisory   guidelines.

Martinez-Flores’ twenty-four month sentence was not only within the

advisory guideline range, but also well below the statutory maximum

of ten years for each count.      See 18 U.S.C. §§ 924(a)(2) and

1546(a) (2000).    The sentence imposed by the district court was

reasonable as it appropriately treated the guidelines as advisory,

calculated and considered the guideline range, and weighed the

relevant § 3553(a) factors.

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.     Accordingly, we affirm

Martinez-Flores’ sentence. This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review. Accordingly, we also deny

counsel’s motion to withdraw as counsel.       If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may renew his request in this

court for leave to withdraw from representation.     Counsel’s motion

must state that a copy thereof was served on the client.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             AFFIRMED



                                - 3 -